A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.

DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Final office action filed on 7/16/2021 is acknowledged.
3.	Claims 1-20 are pending in this application.
4.	Claims 4-12 remain withdrawn from consideration as being drawn to non-elected species.  
5.	Applicant’s elected without traverse a compound consisting of the amino acid sequence EMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQ VDSSLAEAKEAANAELDSYGVSDFYKRLIDKAKTVEGVEALKDAILAALP (SEQ ID NO: 719 fused to the N-terminus of SEQ ID NO: 528 via the linker VDSS) as species of compound; an enteric-coated capsule as species of form of the pharmaceutic composition; and at least twice monthly as species of dosage regime in the reply filed on 10/8/2019.  
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 1-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, fragment or derivative of any one thereof, with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  A search was conducted on the elected species; and a compound consisting of the amino acid sequence EMRNAYWEIALLPNLTNQQKRAF IRKLYDDPSQSSELLSEAKKLNDSQVDSSLAEAKEAANAELDSYGVSDFYKRLIDKAKTVEGVEALKDAILAALP as the elected species of compound appears to be free of prior art.  However, prior art was found for an enteric-coated capsule as the elected species of form of the pharmaceutic composition; and at least twice monthly as the elected species of dosage regime.  A search was extended to the genus in claim 1; and prior art was found.  Claims 4-12 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1-3 and 13-20 are examined on the merits in this office action. 
Withdrawn Objections and Rejections
6.	Objection to the title is hereby withdrawn in view of Applicant's amendment to the title.
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Objection to claims 3 and 14-16 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 1, 2 and 13-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 9-13, 16-18, 75, 76, 86, 87, 93, 191, 192 and 197 of co-pending Application No. 15/882919 in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclose in the previous office action) is hereby withdrawn in view of Applicant's abandonment of co-pending Application No. 15/88291.
10.	Rejection to claims 1-3 and 13-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 85-131, 134-139, 141, 144, 145, 148-153 and 155 of co-pending Application No. 16/406415 in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclose in the previous office action) is hereby withdrawn in view of Applicant's abandonment of co-pending Application No. 16/406415.

Maintained/Revised Objections
11.	(Revised due to Applicant's amendment to the claim) Claim 13 remains objected to for the following minor informality: Applicant is suggested to amend claim 13 as “…ii) the amino acid sequence which has at least 95 % identity to SEQ ID NO:724”. 

Response to Applicant's Arguments
12.	Applicant argues that “In claim 13 the "an amino acid sequence having at least 95% identity to SEQ ID NO:724" is not limited to a specific sequence, and can be any sequence having at least 95% identity to SEQ ID NO:724. Accordingly, the use of "an" in this context is appropriate."
13.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant objection, the Examiner would like to point out the term "an amino acid sequence" recited in instant claim 13 broadly includes full length and fragments of any peptide which has at least 95 % identity to instant SEQ ID NO: 724.  As an example, a peptide comprising the amino acid sequence LA (dipeptide fragment of instant SEQ ID NO: 724) would read on "an amino acid sequence which has at least 95 % identity to SEQ ID NO:724" recited in instant claim 13.  And in the instant case, the suggested amendment in Section 11 above does not limit part ii) in instant claim 13 to one specific sequence.  The suggested amendment in Section 11 broadly includes any sequence which has at least 95 % identity to SEQ ID NO: 724, but exclude any fragment of such sequence.  Therefore, the objection is deemed proper and is hereby maintained.
Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	(Revised due to Applicant's amendment to the claim) Claims 1-3, 13 and 17-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrahmsén et al (WO 2010/054699 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions).
The instant claims 1-3, 13 and 17-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring, albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, fragment or derivative of any one thereof, with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  
Abrahmsén et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB, or an albumin binding domain, fragment or derivative thereof; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, lines 3-6; page 2, line 21 to page 3, line 13; page 4, lines 2-15; page 18, line 9 to page 19, line 27; page 25, lines 19-31; and pages 27-29, Example 1.  It meets the limitations of the mammal subject and the compound recited in instant claim 1.  Abrahmsén et al further teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject, for example, page 22, lines 19-31; and page 25, lines 4-18.  It meets the limitation of oral administration recited in instant claim 1; and the limitation of instant claim 2.  Abrahmsén et al also teach the therapeutic moiety (I) is a variant of protein Z, derived from domain B of protein A from Staphylococcus aureus, including peptide of SEQ ID NOs: 492-495, for example, page 18, lines 9-25; page 19, lines 5-20; Figures 1-3; and pages 27-29, Example 1.  Peptide of SEQ ID NO: 495 in Abrahmsén et al is identical to the peptide of instant SEQ ID NO: 719; peptide of SEQ ID NO: 493 in Abrahmsén et al comprise the amino acid sequence of instant SEQ ID NO: 720; and peptide of SEQ ID NO: 494 in Abrahmsén et al is identical to the peptide of instant SEQ ID NO: 721.  It meets the limitation of instant claim 3.  Furthermore, Abrahmsén et al teach the moiety (II) comprises the amino acid sequence: LAEAKXaXbAXeXd ELXeKY-[ABM]-LAALP, for example, page 16, lines 5-28; and page 12, lines 6-22.  This moiety (II) in Abrahmsén et al is a genus that overlaps with the genus of moiety (II) comprising the amino acid sequence having at least 95% identity to instant SEQ ID NO: 724 recited in instant claim 13; and comprises species that meets the limitation of part ii) recited in instant claim 13.  In addition, Abrahmsén et al teach the compound is prepared by either covalently coupling therapeutic moiety (I) and moiety (II) or recombinantly expressing a fusion polypeptide comprising therapeutic moiety (I) and moiety (II) , for example, page 4, lines 27-32; page 19, lines 24-27; and pages 27-29, Example 1.  It meets the limitations of instant claims 18 and 19.  And Abrahmsén et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone, for example, page 5, lines 18-23.  
With regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, in the instant case, since the compound in Abrahmsén et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Abrahmsén et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Abrahmsén et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  The MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  And since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
The difference between the reference and instant claims 1-3, 13 and 17-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected species of dosage regime; the dosage recited in instant claim 1; and the limitations of instant claims 17 and 20.
However, Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy, for example, page 1, the 1st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  Furthermore, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Abrahmsén et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a pharmaceutical composition comprising a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising an amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724 or an albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB; said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.  It reads on at least twice monthly as the elected species of dosage regime.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a pharmaceutical composition comprising a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising an amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724 or an albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB; said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule, because Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract.  Flanagan et al teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Flanagan et al further teach drug accumulation in plasma with multiple dosage.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  And as stated above, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Abrahmsén et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a pharmaceutical composition comprising a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising an amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724 or an albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB; said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.

Response to Applicant's Arguments
17.	Applicant argues that “Abrahmsén does not disclose or even suggest that the compound per se enables oral bioavailability."; "there is no disclosure or suggestion anywhere in Abrahmsén that would direct the skilled artisan to the use of the capture molecule on its own as Abrahmsén fails to provide any expectation of success."; "Abrahmsén is completely silent with regard to oral administration of the capture molecule per se and makes no connection at all between albumin binding and oral bioavailability."; "The Examples of the instant application further illustrate the non-obviousness of the present claims. Example 2 of the present application describes an experiment in which compounds having an albumin-binding capacity are compared to a compound without said capacity. Here, the albumin binding compounds are shown to have a comparable oral availability, despite being almost twice the size. Notably, the tested compounds were administered without prior formulation for oral use (i.e. without additional excipients) and were given in acetate or phosphate buffers (page 27, lines 18-28)."; and "In making the rejection, the Examiner states that the tested compounds in instant Example 2 is not the compound alone without any additional excipients/carriers as the compound is formulated in an oral formulation with additional excipients/carriers such as phosphate buffer. (OA 02/19/21, page 17) Applicant respectfully disagrees and submits that a person skilled in the pharmaceutical arts would immediately recognize that phosphate buffer is used in the examples to keep the pH of the formulation stable in a specific environment (e.g., in the body/circulation), and not to enable absorption of the compound via oral administration."  Applicant concludes that "For at least these reasons, Applicant submits that the objective technical problem addressed by the claimed invention is how to find a new way to carry out oral administration, or increase the oral bioavailability, of a given moiety which confers a desired therapeutic activity (e.g. a biopharmaceutical). The skilled person would not have reached the solution upon reading Abrahmsén, because the realization that albumin binding as such confers the possibility of oral administration is not taught in Abrahmsén, and this deficiency is not supplemented by either Peppas or Flanagan. Nor do any of these references comprise any experimental data which could be interpreted as inherently exploiting, and thus making available, the inventive concept. No experiments are shown in the prior art in which a compound such as that defined by claim 1 is orally administered in practice. Because there are no pointers whatsoever towards the solution in the prior art, one of ordinary skill in the art would not have achieved the presently claimed invention."
18.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, in particular the cited Abrahmsén et al reference, first, the Examiner understands that Abrahmsén et al do not explicilty teach the compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB, or an albumin binding domain, fragment or derivative thereof per se enables oral bioavailability without support from an additional excipient and/or carrier.  However, in the instant case, as stated in Section 16 above, with regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, since the compound in Abrahmsén et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Abrahmsén et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Abrahmsén et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  And in the instant case, Applicant fails to provide any evidence and/or data to prove otherwise.  Second, the Examiner would like to point out that the method recited in instant claims does not exclude additional excipients/carriers for formulating the compound to be administered.  As an example, instant claim 2 explicitly recites the compound is formulated into a pharmaceutical composition for oral administration, which is identical to the oral formulation taught in Abrahmsén et al.  Third, the Examiner would like to point out (as Applicant explicitly states in the Arguments/Remarks dated 7/16/2021), the tested compounds in instant Example 2 disclosed in instant specification are not the compounds alone without any additional excipients/carriers.  The tested compounds are presented in a formulation with additional excipients/carriers such as phosphate buffer or acetate buffer.  And as evidenced by Example 2 of instant specification (see pages 26-27 of instant specification), a formulation comprising such compound and phosphate buffer or acetate buffer is suitable for oral administration.  Therefore, the tested compounds in Example 2 of instant specification are administered as an oral formulation with additional excipients/carriers such as phosphate buffer or acetate buffer.  Fourth, the Examiner understands that Abrahmsén et al do not have a specific example of orally administering the instant claimed compound to a subject in need thereof.  However, in the instant case, as stated in Section 16 above, Abrahmsén et al explicitly teach that uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo; and  prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject.  And as stated in MPEP: "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)." (see MPEP § 2121 I).  In the instant case, Applicant fails to provide any evidence and/or data to rebut the presumption of operability of the cited Abrahmsén et al reference.  
With regards to Applicant's arguments about the connection between albumin binding and oral bioavailability disclosed in instant specification, first, the Examiner understands that Abrahmsén et al do not explicitly disclose such connection and/or have actual data to show such connection.  However, the Examiner would like to point out that Abrahmsén et al explicitly teach "HSA is widely distributed throughout the body, in particular in the intestinal and blood compartments"; and it is well known in the art that fusion or association with HSA results in increased in vivo half life of proteins (see page 1, line 22 to page 2, line 19).  Furthermore, extending in vivo half life of the therapeutic moiety (I) by fusing to a naturally occurring albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB, or an albumin binding domain, fragment or derivative thereof is extensively discussed in Abrahmsén et al.  In addition, as stated above, Abrahmsén et al also teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject.  Therefore, in view of the teachings of Abrahmsén et al as a whole, one of skill in the art would reasonably expect and understand that there is a connection between albumin binding and oral bioavailability of the compound in Abrahmsén et al.  Second, as stated in both Section 16 and the paragraph above, in the instant case, since the compound in Abrahmsén et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Abrahmsén et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Abrahmsén et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  Furthermore, the Examiner would like to bring Applicant’s attention to MPEP § 2145 II, which states that “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

19.	(Revised due to Applicant's amendment to the claim) Claims 1, 2 and 13-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekblad et al (WO 2012/004384 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions).
The instant claims 1, 2 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring, albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, fragment or derivative of any one thereof, with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  
Ekblad et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an albumin binding domain; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, lines 3-7; page 2, line 20 to page 3, line 10; page 3, line 28 to page 4, line 14; page 4, lines 31-34; page 12, line 28 to page 14, line 18; page 23, lines 31-37; and page 45, Example 8.  It meets the limitations of the mammal subject and the compound recited in instant claim 1.  The albumin binding polypeptide PP013 in Example 8 in Ekblad et al is identical to the peptide of instant SEQ ID NO: 528.  It meets the limitations of instant claims 13-16.  Ekblad et al further teach the therapeutic moiety (I) and moiety (II) in the compound is covalently coupled as a fusion polypeptide, for example, page 45, Example 8.  It meets the limitations of instant claims 18 and 19.  Ekblad et al also teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone, for example, page 21, lines 24-28.  
With regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, in the instant case, since the compound in Ekblad et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Ekblad et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Ekblad et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  The MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  And since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
The difference between the reference and instant claims 1, 2 and 13-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected species of dosage regime; oral administration and the dosage recited in instant claim 1; and the limitations of instant claims 2, 17 and 20.
However, Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy, for example, page 1, the 1st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  Therefore, in view of the combined teachings of Ekblad et al and Peppas et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.  
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  Furthermore, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Ekblad et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Ekblad et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule; and said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  It reads on at least twice monthly as the elected species of dosage regime.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Ekblad et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule; and said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier, because Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract.  Therefore, in view of the combined teachings of Ekblad et al and Peppas et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule.  Flanagan et al teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Flanagan et al further teach drug accumulation in plasma with multiple dosage.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  And as stated above, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Ekblad et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Ekblad et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule; and said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.

Response to Applicant's Arguments
20.	Applicant argues that "Although Ekblad discloses a fusion protein between (i) an albumin-binding part and (ii) an "active" part, Ekblad fails to disclose oral administration of any entity. Moreover, Ekblad fails to disclose that the bioavailability of such a fusion protein, if and when orally administered, is improved or made possible by the provision of the albumin-binding capacity or that albumin binding as such confers the possibility of oral administration to the compound of present claim 1. In other words, Ekblad does not disclose or teach that the albumin-binding polypeptides enables oral bioavailability without support from an additional excipient and/or carrier."; and "the deficiency of Ekblad is not cured by Peppas or Flanagan. Indeed none of Ekblad, Peppas, or Flanagan possess any evidence or even any hints that would suggest to a skilled person that the albumin-binding polypeptides enables oral bioavailability without the need for an additional excipient and/or carrier. Nor do any of these references comprise any experimental data which could be interpreted as inherently exploiting, and thus making available, the inventive concept. No experiments are shown in the prior art in which a compound such as that defined by claim 1 is orally administered in practice."
21.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, in that the cited Ekblad et al reference fails to disclose oral administration and albumin binding as such confers the possibility of oral administration to the compound of present claim 1 and the albumin-binding polypeptides enables oral bioavailability without support from an additional excipient and/or carrier; and no experiments are shown in the prior art in which a compound such as that defined in claim 1 is orally administered in practice, the Examiner understands that the cited references do not have a specific example of orally administering the instant claimed compound to a subject in need thereof.  However, in the instant case, first, as stated in Section 19 above, since the compound in Ekblad et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Ekblad et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Ekblad et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  And in the instant case, Applicant fails to provide any evidence and/or data to prove otherwise.  Furthermore, the Examiner would like to point out that Ekblad et al explicitly teach "HSA is widely distributed throughout the body, in particular in the intestinal and blood compartments"; and it is well known in the art that fusion or association with HSA results in increased in vivo half life of proteins (see page 1, line 22 to page 2, line 18).  In addition, extending in vivo half life of the therapeutic moiety (I) by fusing to an albumin binding domain is extensively discussed in Ekblad et al.  Therefore, in view of the teachings of Ekblad et al as a whole, one of skill in the art would reasonably expect and understand that there is a connection between albumin binding and oral bioavailability.  Second, the Examiner would like to bring Applicant’s attention to MPEP § 2145 II, which states that “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

22.	(Revised doe to Applicant's amendment to the claim) Claims 1, 2 and 13-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erickson et al (WO 2013/009539 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions).
The instant claims 1, 2 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring, albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, fragment or derivative of any one thereof, with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  
Erickson et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) comprises an albumin binding domain; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, paragraphs [0001] and [0002]; page 2, paragraph [0006]; Figure 1; page 5, paragraph [0028]; page 9, paragraph [0037] to page 19, paragraph [0079]; pages 31-35, Table 1; and pages 56-66, Table 2.  It meets the limitations of the mammal subject and the compound recited in instant claim 1.  The albumin binding polypeptide PP013 (SEQ ID NO: 313) in Erickson et al is identical to the peptide of instant SEQ ID NO: 528.  It meets the limitations of instant claims 13-16.  Erickson et al further teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject, for example, pages 48-49, paragraph [0134]; page 112, paragraph [0286]; and page 123, paragraph [0349].  It meets the limitation of oral administration recited in instant claim 1; and the limitation of instant claim 2.  Erickson et al also teach the therapeutic moiety (I) and moiety (II) in the compound is covalently coupled or the compound is a fusion polypeptide comprising therapeutic moiety (I) and moiety (II), for example, page 36, paragraph [0111]; and pages 56-66, Table 2.  It meets the limitations of instant claims 18 and 19.  Furthermore, Erickson et al teach the dosage and frequency (single or multiple doses) of the compound administered can vary depending upon a variety of factors, including route of administration; size, age, sex, health, body weight, body mass index, and diet of the recipient; nature and extent of symptoms of the disease being treated (e.g., the disease responsive to compounds described herein); presence of other diseases or other health-related problems; kind of concurrent treatment; and complications from any disease or treatment regimen; “The size of the dose also will be determined by the existence, nature, and extent of any adverse side effects. Generally, treatment is initiated with smaller dosages, which are less than the optimum dose of the compound. Thereafter, the dosage is increased by small increments until the optimum effect under circumstances is reached”; “Dosage amounts and intervals can be adjusted individually to provide levels of the administered compound effective for the particular clinical indication being treated. This will provide a therapeutic regimen that is commensurate with the severity of the individual's disease state”; and “The surprising dose-sparing property of the engineered polypeptides described herein, along with their surprisingly long plasma half-life and duration of pharmacological action, provides for a superior pharmaceutical agent. The superior properties including dose-sparing, allow for lower dosing, thus less or less severe side-effects and improved cost of goods, and/or more cost-effective and simpler formulations for once daily or once weekly administration not currently achieved by the parent compounds alone”, for example, pages 124-125, paragraph [0354]; page 125, paragraphs [0356] and [0358]; and page 126, paragraph [0360]. 
With regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, in the instant case, since the compound in Erickson et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Erickson et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Erickson et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  The MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  And since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
The difference between the reference and instant claims 1, 2 and 13-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected species of dosage regime; the dosage recited in instant claim 1; and the limitations of instant claims 17 and 20.
However, Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy, for example, page 1, the 1st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  Furthermore, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Erickson et al teach the dosage and frequency (single or multiple doses) of compound administered can vary depending upon a variety of factors, including route of administration; size, age, sex, health, body weight, body mass index, and diet of the recipient; nature and extent of symptoms of the disease being treated (e.g., the disease responsive to compounds described herein); presence of other diseases or other health-related problems; kind of concurrent treatment; and complications from any disease or treatment regimen; “The size of the dose also will be determined by the existence, nature, and extent of any adverse side effects. Generally, treatment is initiated with smaller dosages, which are less than the optimum dose of the compound. Thereafter, the dosage is increased by small increments until the optimum effect under circumstances is reached”; “Dosage amounts and intervals can be adjusted individually to provide levels of the administered compound effective for the particular clinical indication being treated. This will provide a therapeutic regimen that is commensurate with the severity of the individual's disease state”; and “The surprising dose-sparing property of the engineered polypeptides described herein, along with their surprisingly long plasma half-life and duration of pharmacological action, provides for a superior pharmaceutical agent. The superior properties including dose-sparing, allow for lower dosing, thus less or less severe side-effects and improved cost of goods, and/or more cost-effective and simpler formulations for once daily or once weekly administration not currently achieved by the parent compounds alone”.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Erickson et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule; and said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  It reads on at least twice monthly as the elected species of dosage regime.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Erickson et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule; and said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier, because Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract.  Flanagan et al teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Flanagan et al further teach drug accumulation in plasma with multiple dosage.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  And as stated above, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Erickson et al explicitly teach the dosage and frequency (single or multiple doses) of compound administered can vary depending upon a variety of factors, including route of administration; size, age, sex, health, body weight, body mass index, and diet of the recipient; nature and extent of symptoms of the disease being treated (e.g., the disease responsive to compounds described herein); presence of other diseases or other health-related problems; kind of concurrent treatment; and complications from any disease or treatment regimen; “The size of the dose also will be determined by the existence, nature, and extent of any adverse side effects. Generally, treatment is initiated with smaller dosages, which are less than the optimum dose of the compound. Thereafter, the dosage is increased by small increments until the optimum effect under circumstances is reached”; “Dosage amounts and intervals can be adjusted individually to provide levels of the administered compound effective for the particular clinical indication being treated. This will provide a therapeutic regimen that is commensurate with the severity of the individual's disease state”; and “The surprising dose-sparing property of the engineered polypeptides described herein, along with their surprisingly long plasma half-life and duration of pharmacological action, provides for a superior pharmaceutical agent. The superior properties including dose-sparing, allow for lower dosing, thus less or less severe side-effects and improved cost of goods, and/or more cost-effective and simpler formulations for once daily or once weekly administration not currently achieved by the parent compounds alone”.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Erickson et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule; and said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.

Response to Applicant's Arguments
23.	Applicant argues that “Erickson fails to disclose that the bioavailability of the engineered polypeptides, if and when orally administered, is improved or made possible by the provision of the albumin-binding capacity or that albumin binding as such confers the possibility of oral administration to the compound of present claim 1. In other words, Erickson does not disclose or teach that the engineered polypeptides enable oral bioavailability without support from an additional excipient and/or carrier."; and "the deficiency of Erickson is not cured by Peppas or Flanagan. Indeed none of Erickson, Peppas, or Flanagan possess any evidence or hints that would suggest to a skilled person that the engineered polypeptides enable oral bioavailability without the need for an additional excipient and/or carrier."
24.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, in that the cited Erickson et al reference does not disclose or teach that the engineered polypeptides enable oral bioavailability without support from an additional excipient and/or carrier, first, as stated in Section 22 above, since the compound in Erickson et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Erickson et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Erickson et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  And in the instant case, Applicant fails to provide any evidence and/or data to prove otherwise.  Second, the Examiner would like to point out that Erickson et al explicitly teach that "it is believed that because the engineered polypeptides described herein can bind albumin, the compounds can be sequestered (e.g., bound to albumin) while in the circulation leading to increased duration of action, due for example to decreased renal clearance and/or degradation." (see page 1, paragraph [0001]).  Furthermore, extending in vivo half life of the therapeutic moiety (I) by fusing to an albumin binding domain, fragment or derivative thereof is extensively discussed in Erickson et al.  Therefore, in view of the teachings of Erickson et al as a whole, one of ordinary skilled in the art would reasonably expect and understand that there is a connection between albumin binding and oral bioavailability.  And the Examiner would like to bring Applicant’s attention to MPEP § 2145 II, which states that “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

26.	(Revised due to Applicant's amendment to the claim) Claims 1-3 and 13-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 and 36-45 of US patent 9211344 B2 in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-3 and 13-20, one would necessarily achieve the claimed invention of claims 1-33 and 36-45 of US patent 9211344 B2 in view of Abrahmsén et al, Peppas et al and Flanagan et al, and vice versa. 
27.	Instant claims 1-3 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring, albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, fragment or derivative of any one thereof, with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.
28.	Claims 1-33 and 36-45 of US patent 9211344 B2 are drawn to an albumin binding polypeptide, and method of preparing such albumin binding polypeptide.
29.	The difference between claims 1-33 and 36-45 of US patent 9211344 B2 and instant claims 1-3 and 13-20 is that claims 1-33 and 36-45 of US patent 9211344 B2 do not teach applying a compound comprising such albumin polypeptide in a method recited in instant claims 1-3 and 13-20.
	However, in view of the combined teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization of administration scheme and dosage as set forth in Section 16 above, it would have been obvious to one of ordinary skilled in the art to prepare a compound comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 and develop a method recited in instant claims 1-3 and 13-20.
With regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, in the instant case, since the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 meets all the structural limitations of the compound recited in instant claim 1, the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 per se enables oral bioavailability without support from an additional excipient and/or carrier.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1-3 and 13-20, one would necessarily achieve the claimed invention of claims 1-33 and 36-45 of US patent 9211344 B2 in view of Abrahmsén et al, Peppas et al and Flanagan et al, and vice versa.
Response to Applicant's Arguments
30.	Applicant argues that “As noted above, Abrahmsén does not disclose the oral administration of the compound per se or that the compound per se enables oral bioavailability without support from an additional excipient and/or carrier, and this deficiency is not supplemented by Peppas, or Flanagan. None of Abrahmsén, Peppas, or Flanagan possess any evidence or hints that would suggest to a skilled person that the albumin-binding polypeptides enables oral bioavailability without the need for an additional excipient and/or carrier. Nor do any of these references comprise any experimental data which could be interpreted as inherently exploiting, and thus making available, the inventive concept. No experiments are shown in the prior art in which a compound such as that defined by claim 1 is orally administered in practice.”
31.	Applicant's arguments have been fully considered but have not been found persuasive. 
Applicant's arguments about the cited Abrahmsén et al reference have been addressed in Section 18 above.  Furthermore, as stated in Section 29 above, since the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 meets all the structural limitations of the compound recited in instant claim 1, the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 per se enables oral bioavailability without support from an additional excipient and/or carrier.  And in the instant case, Applicant fails to provide any evidence and/or data to prove the otherwise.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.

32.	For the similar/same reasoning/rational as the rejection set forth in Sections 26-29 above, instant claims 1-3 and 17-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9745340 B2, and claims 1-13 of US patent 10011641 B2; in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 16 above.  US patent 9745340 B2, US patent 10011641 B2 and instant application have the same applicant (AFFIBODY AB). 

	For the similar/same reasoning/rational as the rejection set forth in Sections 26-29 above, instant claims 1, 2 and 13-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 14 of US patent 9879063 B2 in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 16 above.
	For the similar/same reasoning/rational as the rejection set forth in Sections 26-29 above, instant claims 1-3, 13 and 17-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, 23 and 24 of US patent 10155792 B2, and claims 1-19 of US patent 10167322 B2; in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 16 above.

For the similar/same reasoning/rational as the rejection set forth in Sections 26-29 above, instant claims 1-3 and 13-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-47, 50-54, 56, 59 and 60 of US patent 10329331 B2 in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 16 above.

Response to Applicant's Arguments
33.	With regards to these ODP rejections, Applicant made the same arguments about the cited Abrahmsén et al reference.
34.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments about the cited Abrahmsén et al reference have been addressed in Section 18 above.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

35.	For the similar/same reasoning/rational as the rejection set forth in Sections 26-29 above, instant claims 1-3 and 17-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 14-16 of co-pending Application No. 16/977625 in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 16 above.  According to the specification of co-pending Application No. 16/977625, the peptide recited in claims 1-3 and 14-16 of co-pending Application No. 16/977625 is albumin binding peptide.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
36.	With regards to this ODP rejection, Applicant made the same arguments about the cited Abrahmsén et al reference.  Furthermore, Applicant argues that co-pending Application No. 16/977625 is filed after instant application.
37.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments about the cited Abrahmsén et al reference have been addressed in Section 18 above.  Furthermore, provisional ODP rejection is not the only rejection in the current office action.  
Therefore, until a proper terminal disclaimer is filed and approved by the Office, this double patenting rejection is maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 112 first paragraph
Written Description
38.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


39.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1-3 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 1-3 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, fragment or derivative of any one thereof, with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  
With regards to the limitation “wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier” recited in instant claim 1, such limitation has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for “wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier” recited in instant claim 1.  Therefore, the instant specification fails to provide literal support to “wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier” recited in instant claim 1.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  In the instant case, in the context of "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier", the instant specification discloses pharmacokinetic analysis of orally administered instant claimed compounds in mice (see Example 2 on pages 26-27 of instant specification).  However, the tested compounds in instant Example 2 are not the compounds alone without any additional excipients/carriers.  The tested compounds are presented in a formulation with additional excipients/carriers such as phosphate buffer or acetate buffer.  And as evidenced by Example 2 of instant specification, a formulation comprising such compound and phosphate buffer or acetate buffer is suitable for oral administration.  Therefore, the tested compounds in Example 2 of instant specification are administered as an oral formulation with additional excipients/carriers such as phosphate buffer or acetate buffer.
Taken all these together, the instant specification fails to provide support to "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658